Had the plaintiff looked she could have seen the approaching car in time to make due effort to avoid it. She was content to look at the southerly curb of Jefferson avenue, and then to confide herself to an oblique passage across the avenue in a heavy rain on a dark night. The weight of the evidence indicates contributory negligence. The charge as to the absence of chains on the wheels permitted the jury to predicate thereon negligence without *956data from which it could be inferred that it affected the collision. Judgment and order reversed and new trial granted, costs to abide the event. Jenks, P. J., Thomas, Mills and Putnam, JJ., concurred; Kelly, J., voted to affirm.